Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the 1/4/22 Restriction in the reply filed on 3/4/22 is acknowledged.  The traversal is on the ground(s) that the inventions are capable of use together.  This is not found persuasive.  
As Applicant points out, “For related inventions, ‘the inventions are distinct if (A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; (B) the inventions as claimed are not obvious variants; and (C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.’ MPEP 806.05(j); see also MPEP 802.01.”.  (Applicant’s 3/4/22 Remarks, p.8).  The examiner does not dispute that for example email address and password are types of data that are commonly encountered during a website registration process.  However, the examiner considers detection of fraud by analysis of the email address versus a password (or text messaging, origin country, etc) to be materially different designs and operations.  For example, detection of fraud via a reused email is fairly straightforward as an email is a unique identifier.  Detection of fraud through a password is distinct from this.  A password is not unique and may be the same across different users/accounts.  Similarly, Applicant’s other detection data appear to be distinct and detection of fraud by analyzing them would appear to rely on different considerations.  
The requirement is still deemed proper and is therefore made FINAL.



Status of the Claims
Claims 1-21 are pending
Claims 3-11,14-20 are withdrawn
Claims 1,2,12,13,21 are under consideration

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,2,12,13,21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,12,21 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to fraud detection which is a mental process. Other than reciting a processor nothing in the claims precludes the steps from being performed mentally.  But for the processor the limitations on receiving query including data, determining establish fraudulent account, comparing data with reference data, returning indication is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.  If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further the above limitations related to fraud detection stripped of the identified additional and insignificant elements could also be considered a “Method of Organizing Human Activity” relating to the managing human behavior and interactions.  Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).]   The claims are not patent eligible.

Regarding the dependent claims 2,13 , these claims are directed to limitations which serve to limit the ranking analysis steps.  The subject matter of claims 2/13 (email data and other accounts opened with the email) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,2,12,13,21 are rejected under 35 U.S.C. 103 as being unpatentable over Yuting 20190295089 in view of Pierson 20170374076

Regarding Claim 1, 

receiving a query from a website, the query including data associated with a user …
processing the query to determine when to return an indication to the website, … , the processing including comparing the data from the user to reference data indicating an attempt…; and
returning the indication to the website based on the processing of the query.
Yuting is directed to a web commerce transaction processor that consults a fraud detection system to receive an evaluation of user transactions.  (Yuting, fig.1a; para 0048, “Fraud detector 116 of FIG. 1B receives transaction risk score 140, and provides transaction risk score 140 to transaction processor 108 of FIG. 1A. Based on transaction risk score 140, transaction processor 108 may allow the transaction or deny the transaction. In the case where transaction risk score 140 is a probability, transaction processor 108 may allow or deny the transaction based on a predetermined threshold value (e.g., 50% or other value). For instance, if transaction risk score 140 has a value greater than the threshold (e.g., relatively high probability of fraud), transaction processor 108 may deny the transaction. Transaction processor 108 may alternatively take another action to mitigate the risk, such as placing a hold on the transaction or flagging it for human review if transaction risk score 140 is within a predetermined range indicating fraud to be indeterminate.”).  Yuting discloses detection of fraudulent activity via capturing known compromised email addresses.  (Id., para 0026, “Establishing entity links is a type of fraud feedback that can be used to create features suitable for evaluating current transaction risks for linked entities, even where some of the entities have no prior history of fraud. For example, fraudsters often create numerous accounts for committing online fraud and abuse. Newly created accounts have no history of fraud or abuse. Nevertheless, sometimes fraudsters make a mistake or are forced to re-use devices, email addresses, or payment instruments for establishing such new accounts. For instance, suppose that the email address associated with a known fraudulent transaction is re-used to create a new account. Even though the new account has no history, its use is much more likely to be fraudulent because of the link to a fraudulent transaction or entity. Embodiments disclosed herein determine links between such entities to generate fraud islands, which may be used in the identifying of fraudsters.”)

Yuting does not explicitly disclose

establishing an account with the website;
the indication indicating a suspected attempt to establish a fraudulent account
to fraudulently establish the website account

The examiner notes that Yuting discloses detecting potentially fraudulent web transactions, but does not explicitly disclose such a transaction is establishing an account.  Pierson is directed to a system that analyzes intelligence in order to permit user registration.  (Pierson, abstract; para 0035-36, “   operation 308, the server computer of server system 102 analyzes the registration request message. In one example, the server computer of server system 102 analyzes the registration request message to determine whether the identifying information for the user and the identifying information for the computing device are associated with any data included in the intelligence data. For example, the server computer of server system 102 may compare the identifying information for the user (e.g., name, phone number, address, etc.) and/or the identifying information for the computing device (e.g., unique identifier for the computing device, IP address, etc.) against intelligence data to determine whether any of the identifying information is associated with the identifying information for the user or computing device. The server computer of server system 102 may utilize intelligence data already stored in one or more databases 126. In addition, or in the alternative, the server computer of server system 102 may request information about the identifying information of the user and/or computing device directly from one or more intelligence data source(s) 150 in real time (e.g., substantially real time) to determine up-to-date status associated with the identifying information of the user and/or computing device.  In one example, the server computer of server system 102 compares the user provided email address to the intelligence data to determine if there is any fraud or suspicious behavior associated with the email address. For instance, the computer of server system 102 may determine an email risk score associated with the email address, or determine that the email address was used previously to perform a fraudulent activity (e.g., to open a fake account, to fraudulently transfer money, to send a fake invoice, etc.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Yuting with the registration check of Pierson with the motivation of reducing fake account creation fraud.  (Pierson, background).




Regarding Claim 2, Yuting discloses the method of claim 1.
wherein the data associated with the user comprises a user provided email address related to establishing the account and the reference data indicating the attempt to fraudulently establish the website account comprises an indication that the user provided email has been used to open other accounts.
See prior art rejection of claim 1 regarding Pierson.


Regarding Claim 12,13,21
See prior art rejections of claim 1,2,1

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687